Title: From John Adams to Benjamin Rush, 20 September 1780
From: Adams, John
To: Rush, Benjamin


     
      Dear Sir
      Amsterdam sept. 20. 1780
     
     Yours of 13 July I have received. Your Account of the Resurrection of the Spirit of 65 and 6, is very refreshing. The Ladies having undertaken, to support American Independance settles the Point. Surely no Gentleman will ever dispute it against So many of the fair. The ill bred Fellows at St. James’s will continue to quarrell about it, but We knew long ago that they have no manners. If Mrs. Rush reproaches you with Lukewarmness, I am sure there must be zeal enough, for it is impossible that you should be deficient wanting in the necessary Proportion of that Quality.
     Mr. Serle, is intituled to every good Office in my Power, from many Considerations.
     Lloyds will afford but a sorry subscription this Year to Ld. Norths Loan for 1781. They are deeply taken in—May they soon hear of more respectable Additions to the List of their Losses.
     My best respects to Mrs. Rush and desire her to move in the Assemblies of the Ladies, that their Influence may be exerted to promote Privateering. This, and Trade is the only Way to lay the Foundation of a Navy, which alone can afford a solid Protection to every Part of their Country.
     If I could have my Will, there should not be the least obstruction to Navigation, Commerce, or Privateering. Because I firmly believe that one Sailor will do Us more good than two Soldiers.
     Keppell is thrown out at Windsor, Burke and Cruger at Bristol, and your Friend Sawbridge in the City. It is necessary in England for a Man to be an Ennemy to his Country, in order to be popular. When this is the Case all is lost.
     Your affectionate Friend
    